Citation Nr: 1033663	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to March 1988 and 
from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  

In a December 2008 decision, the Board denied the claim to reopen 
a claim of entitlement to service connection for tinnitus.  The 
Veteran then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2009 Order, the Court 
granted a joint motion for remand (JMR), vacating the Board's 
December 2008 decision and remanding the issue to the Board.

In July 2010, the Veteran submitted a statement in support of his 
claim directly to Board and waived consideration of that evidence 
by the RO.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2009).  


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied a claim of 
entitlement to service connection tinnitus.

2.  The Veteran's July 2005 statement is not new and material 
evidence; it is a claim to reopen the issue of entitlement to 
service connection for tinnitus.   

3.  The evidence associated with the claims file subsequent to 
the December 2004 rating decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to an 
established fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied the Veteran's 
claim of entitlement to service connection for tinnitus is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The July 2005 statement submitted by the Veteran is not new 
and material evidence received prior to the expiration of the 
appeal period.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.156(b), 3.159 (2009).

3.  The evidence received subsequent to the December 2004 rating 
decision is not new and material and the requirements to reopen 
the claim have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the present case, the RO provided the Veteran substantially 
compliant pre-adjudication notice by letter dated in December 
2005.  The December 2005 letter provided the Veteran with the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  Although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the Veteran's claim, such 
error was harmless given that the claim is not being reopened, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, 19 Vet. App. 473 
(2006).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, service personnel records, 
multiple statements from the Veteran, and assisted the Veteran in 
obtaining evidence.  The Veteran has not been given a VA 
examination in connection with his claim; however, the duty to 
provide a medical examination or obtain a medical opinion applies 
to claims to reopen only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.     

New and Material Evidence - 3.156(b)

The Veteran claims that he has tinnitus as a result of his time 
in service.  Service connection for tinnitus was denied in a 
December 2004 rating decision.  At that time, the evidence of 
record showed that the Veteran's tinnitus was more than likely 
normally occurring tinnitus and not related to noise exposure in 
service.  The Veteran was provided notice of this decision later 
that same month; however, he did not file an appeal and the 
decision became final.  See 38 C.F.R. § 7105.  

In July 2005, the Veteran submitted a statement indicating "I 
would like to re-open my S/C claim."  He reported that he worked 
in proximity to aircraft noise, specifically, KC-10, C-5, and C-
14 jets for the past 25 years.  He further reported that due to 
exposure to aircraft noise he experiences ringing in his ears, 
thus, indicating that the high level of noise exposure 
contributed to his current bilateral tinnitus.  

While the Veteran indicated that he wanted to "reopen" his 
claim in the July 2005 statement, the statement was received 
prior to the expiration of the appeal period, and therefore must 
be considered under 38 C.F.R. § 3.156(b).  

Under 38 C.F.R. § 3.156(b), new and material evidence received 
prior to the expiration of the appeal period will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. § 
3.156(b).  New evidence is defined as evidence not previously 
submitted to agency decision-makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

This July 2005 statement itself was not previously before agency 
decisionmakers and is thus new.  However, the July 2005 statement 
is essentially duplicative of the Veteran's assertions of noise 
exposure considered in the prior decision and does not address 
whether the Veteran's tinnitus is related to noise exposure in 
service-the basis of the December 2004 denial.  It does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  

Thus, the July 2005 statement is not new and material and the 
requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  As 
such, the July 2005 statement is not considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period, and will be considered below as a 
claim to reopen entitlement to service connection for tinnitus.  
38 C.F.R. § 3.156(b).    

In the alternative, the Board has considered whether the July 
2005 statement could be construed as a notice of disagreement 
(NOD) to the December 2004 rating decision.   

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed with 
the RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or the 
claimant's authorized representative; and (6) express a desire 
for Board review.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201; 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The date 
of mailing of the notification is presumed to be the same as the 
date of the letter.  38 C.F.R. § 20.302(a).

While the July 2005 statement was submitted within one year of 
notification of the December 2004 decision, it does not indicate 
disagreement or express a desire for Board review as required by 
38 C.F.R. § 20.201.  Gallegos, 283 F.3d at 1309.  The December 
2004 decision, therefore, became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103. 

Claim to Reopen Based on New and Material Evidence

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  The RO construed the July 2005 
statement as a claim to reopen and in the February 2006 and March 
2006 rating decisions that are the subject of the present appeal 
reopened the claim and denied it on the merits.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must be 
both new and material.  If the evidence is new, but not material, 
the inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened, and VA may then evaluate the merits of the claim on the 
basis of all evidence of record.   

The evidence associated with the claims file at the time of the 
prior final December 2004 rating decision included service 
treatment records and the report of an October 2004 VA 
examination.  Based on a review of the evidence, the RO 
determined that the record did not demonstrate that the Veteran's 
tinnitus was related to noise exposure in service, and thus the 
claim was denied.

Evidence added to the record since the time of the last final 
denial in December 2004 includes a memorandum from a public 
health official of the U.S. Department of Air Force dated in July 
2005; a July 2005 reference audiogram; an October 2007 reference 
audiogram; and the Veteran's statements from July 2005 to July 
2010.  The memorandum, as well as the July 2005 and October 2007 
reference audiograms speak to the Veteran's hearing loss, without 
mention of tinnitus.  The Veteran's own statements address 
current tinnitus symptomatology, as well as contentions of 
hearing loss.

This evidence was not previously before agency decisionmakers and 
some of it is not redundant or cumulative of the evidence 
associated with the claims file in December 2004.  Therefore, it 
is new as contemplated by 38 C.F.R. § 3.156(a).  However, because 
the recently-submitted evidence does not objectively demonstrate 
that the Veteran's tinnitus is related to noise exposure in 
service, it is not found to relate to an unestablished fact 
necessary to substantiate the claim.  For the same reason, it 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material and 
the requirements of 38 C.F.R. § 3.156(a) have not been satisfied.  

It is acknowledged that the Veteran's statements added to the 
record since December 2004 appear to indicate that his tinnitus 
is related to noise exposure while in service.  However, the 
October 2004 VA audiological examination, which was previously of 
record demonstrates that the Veteran reported a history of noise 
exposure, including noise exposure due to jet engines while in 
service.  Moreover, as the Veteran was claiming service 
connection in 2004, it is implied that he was contending that his 
tinnitus was related to noise exposure at that time as well.  Lay 
assertions of medical causation alone cannot serve as a predicate 
to reopen a previously denied claim.  Moray v. Brown, 5 Vet. App. 
211 (1995).  Thus, in order to be new and material, the recent 
evidence would need to demonstrate competent evidence of a nexus 
between the in-service disability and the current diagnosis of 
tinnitus.  Such evidence was lacking in December 2004 and remains 
lacking at this time.  

In light of the aforementioned, the request to reopen a claim of 
entitlement to service connection for tinnitus must be denied.  
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


